 UNITED STATES DISTRICT COURT                                       EASTERN DISTRICT OF TEXAS


CHRISTOPHER A. MORENO,                                 §
                                                       §
                 Petitioner,                           §
                                                       §
versus                                                 §    CIVIL ACTION NO. 1:19-CV-12
                                                       §
WARDEN, FCI BEAUMONT,                                  §
                                                       §
                 Respondent.                           §

                             MEMORANDUM OPINION AND ORDER

         Petitioner, Christopher A. Moreno, an inmate currently confined at FCI Beaumont

Medium, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition for writ of habeas corpus be dismissed for want

of prosecution pursuant to Federal Rule of Civil Procedure 41(b).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.1




1
         Petitioner received a copy of the Report and Recommendation on April 3, 2019 (docket entry no. 5).
                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.


       Signed this date
       May 7, 2019




                                                2
